 1
 2
 3
 4                     IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                       No. CR-18-02299-TUC-RCC (EJM)
 8                 Plaintiff,                        ORDER
 9   v.
10   Jaime Enriquez-Venzor,
11                 Defendant.
12
13         The Court having made a de novo review of the Report and Recommendation
14   prepared by Magistrate Judge Eric J. Markovich (Doc. 51), the objection filed
15   thereto, the response to the objection and the reply to the response.
16         The Court finds the magistrate judge’s Report and Recommendation is well
17   reasoned. The evidence clearly suggests the defendant was read all applicable
18   information and understood it as it was given in his native language. The failure to
19   have him sign the back of the form that was read to him does not constitute a due
20   process violation. His initials on four pages of the other document indicates also
21   indicates there was no due process violation. The Court adopts the Report and
22   Recommendation.
23         IT IS ORDERED the Motion to Dismiss (Doc. 22.) is DENIED.

24         Dated this 26th day of September, 2019.

25
26
27
28
